        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                              §       Chapter 11
                                                        §
    FIELDWOOD ENERGY LLC, et al.                        §       Case No. 20-33948 (MI)
                                                        §
          Debtors.1                                     §       (Jointly Administered)

                   HCC INTERNATIONAL INSURANCE COMPANY PLC’S
                           EMERGENCY MOTION IN LIMINE

    THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
    YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
    MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
    PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
    THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
    21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
    STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE
    A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER
    NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
    AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
    AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
    HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

    EMERGENCY RELIEF HAS BEEN REQUESTED, AND A HEARING HAS BEEN
    REQUESTED FOR JUNE 16, 2021. IF THE COURT CONSIDERS THE MOTION ON
    AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO
    ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
    THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
    SHOULD FILE AN IMMEDIATE RESPONSE.

    REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Fieldwood Energy LLC (6778), Fieldwood Energy Inc. (4991), Fieldwood Onshore LLC
(3489), Fieldwood SD Offshore LLC (8786), Fieldwood Energy Offshore LLC (4494), Fieldwood Offshore LLC
(2930), GOM Shelf LLC (8107), FW GOM Pipeline, Inc. (8440), Galveston Bay Procession LLC (5703), Galveston
Bay Procession LLC (0422), Fieldwood Energy SP LLC (1971), Dynamic Offshore Resources NS, LLC (0158),
Bandon Oil and Gas, LP (9266), and Bandon Oil and Gas GP, LLC (9172). The Debtors’ primary mailing address is
2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.

                                                      44769.00001

92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 2 of 7




                                       INTRODUCTION

        HCC International Insurance Company Plc (“HCCI”) files this Motion in Limine (the

“Motion in Limine”) seeking to prevent any lay witnesses called by Fieldwood Energy LLC and

its affiliated debtor companies (collectively, the “Debtor”)—or lay witnesses called by any other

party—from submitting expert testimony at the June 18, 2021 Confirmation Hearing.

        To date, the Debtor has not disclosed any non-retained expert witnesses, nor did the Debtor

make the disclosures required by the Federal Rules of Civil Procedure if a non-retained expert

were to testify. Under the Court’s scheduling order, the time to make those disclosures has passed.

The Court should therefore prohibit any attempt by the Debtor to elicit expert testimony from its

lay witnesses at the Confirmation Hearing.

                                      BASIS FOR RELIEF

Non-retained expert witnesses must be disclosed.

        1.     The Federal Rules of Civil Procedure require a party to disclose the identity of any

witnesses who may provide expert testimony at trial. FED. R. CIV. P. 26(a)(2)(A).

        2.     For potential expert witnesses who are not retained or specially employed to

provide exert testimony (i.e., for company employees who may provide expert testimony) a party

must disclose: (i) the subject matter on which the witness is expected to present evidence and (ii)

a summary of the facts and opinions to which the witness is expected to testify. FED. R. CIV. P.

26(a)(2)(C).

The Debtor has made no disclosures regarding non-retained expert witnesses.

        3.     The Court’s Scheduling Order in this case required the Debtor to disclose its expert

witnesses no later than April 21, 2021. See Scheduling Order (Doc. No. 1224). That time has




                                                 2
92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 3 of 7




passed, and Debtor has designated no non-retained expert witnesses. Rather Debtors designated

two retained experts from AlixPartners and Houlihan Lokey.

        4.     The witnesses HCCI anticipates that the Debtor will designate—officers of the

company such as Michael Dane—have not been disclosed as experts in accordance with Rule

26(a)(2)(A). Further, the Debtor has not served the required disclosures as required by Rule

26(a)(2)(C) as to the scope and summary of any non-retained expert testimony.

The Debtor may attempt to elicit expert testimony from its lay witnesses.

        5.     At the Confirmation Hearing, confirmation of the Debtor’s reorganization plan will

depend in part on whether the Debtor can show that the plan is feasible. Section 1129(a)(11) of the

Bankruptcy Code provides that:

        (a) The Court shall confirm a plan only if all of the following requirements are met:
                                           *       *       *
            (11) Confirmation of the plan is not likely to be followed by the liquidation, or
                 the need for further financial reorganization, of the debtor or any successor
                 to the debtor under the plan, unless such liquidation or reorganization is
                 proposed in the plan.

11 U.S.C. § 1129(a)(11).

        6.     To confirm the plan, the Court must make a specific finding, by a preponderance

of the evidence, that the plan as proposed is feasible. Matter of T-H New Orleans Ltd. P’ship, 116

F.3d 790, 801 (5th Cir. 1997). The feasibility requirement “mandates that the proponent of a

Chapter 11 plan offer concrete evidence of sufficient cash flow to fund and maintain both its

operations and obligations.” In re Mohajer 12 Corp., 2021 WL 287805, *4 (S.D. Ala. Jan. 22,

2021) (citing In re Trenton Ridge Investors, LLC, 461 B.R. 440 (Bankr. S.D. Ohio 2011)(emphasis

in original). A Chapter 11 Plan is not a visionary scheme nor is it a pipe dream. Id. “[R]ather [a

Chapter 11 Plan] should involve the emergence of the reorganized debtor in a solvent condition




                                                  3
92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 4 of 7




with reasonable prospects of financial stability and success.” Id. (citing In re Breland, 2015 WL

1334947 (S.D. Ala. 2015)).

        7.     In assessing a plan’s feasibility, courts frequently consider expert testimony. See,

e.g., In re Diamond Beach VP, LP, 551 B.R. 590, 605 (S.D. Tex. 2016) (upholding the bankruptcy

court’s analysis of expert testimony on property valuation); In re SCC Kyle Partners, Ltd., 518

B.R. 393, 406 (W.D. Tex. 2014) (considering expert testimony in support of feasibility in regards

to property valuation and prospects of sales). Indeed, a feasibility expert can be an employee of

the debtor, provided proper disclosures are made under the Federal Rules of Evidence. See In re

Montgomery Ct. Apartments of Ingham Cty., Ltd., 141 B.R. 324, 337 (Bankr. S.D. Ohio 1992).

        8.     Where feasibility is a contested issue but is not supported by expert testimony,

bankruptcy courts in the Fifth Circuit have been reluctant to confirm reorganization plans. See In

re R.G. & C. Auto., Inc., No. 10-53385-RBK, 2011 WL 4707007, at *2 (Bankr. W.D. Tex. Oct. 6,

2011), In re M & S Assocs., Ltd., 138 B.R. 845, 849 (Bankr. W.D. Tex. 1992) (denying

confirmation of plans where debtors failed to put forth expert testimony on feasibility).

        9.     In In re R.G. & C. Auto., Inc., a bankruptcy court denied confirmation of a plan in

part because the debtor failed to put forth expert testimony in support of feasibility. 2011 WL

4707007, at *2. The only testimony the debtor put forth was that of its owner, who testified that

“based on the projections and his experience, [his business] would generate sufficient cash flow

during the period of the Plan to make all the required minimum payments.” Id. at *2. The court

found this to be insufficient proof of feasibility. Id. The court found that the debtor had presented

“‘little evidence regarding the feasibility of its Plan’ and offered ‘no independent expert testimony

. . . regarding the feasibility of the Plan.’” Id. Therefore, the court denied confirmation. Id.




                                                   4
92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 5 of 7




        10.    HCCI anticipates that the Debtor may attempt to submit expert testimony regarding

feasibility or other aspects its plan from lay witnesses. Because of the nature of the Debtor’s

reorganization plan, HCCI believes it is reasonably likely that the Debtor may seek to ask its

witnesses to testify that the plan is feasible and that it conforms to section 1129(a)(11) of the

Bankruptcy Code. Debtor’s financial projections—attached to the Disclosure Statement as Exhibit

O—contain assumptions and information that necessarily implicates expert testimony needs.

Production forecasts are based on “(i) the decline rate of existing production; and (ii) the

performance of wells forecasted to be developed or otherwise brought online during the Projection

Period.” (Doc. 1285, Ex. O at 4). This analysis necessarily implicates expert engineering

testimony, and Debtors not designated any expert who can provide such testimony.

The Court should prohibit the Debtor’s lay witnesses from providing expert testimony.

        11.    The Court should prohibit the Debtor (or any other party) from attempting to

present expert testimony through lay witnesses who have not been disclosed as experts. Because

the Debtor has failed to timely disclose any lay witnesses as potentially providing expert testimony,

it should not be allowed to do so.

        12.    If the Debtor is permitted to elicit expert testimony from its lay witnesses, HCCI

would be unfairly prejudiced. Without a fair opportunity to uncover the substance and sources of

any potential expert testimony during the course of discovery in this case, HCCI and other

opposing parties would be unable to rebut that testimony at the Confirmation Hearing. HCCI will

have had no opportunity to question the potential witness on their testimony, no opportunity to

consult or retain rebuttal witnesses, and will be unable to adequately challenge the testimony.

        13.    HCCI does not, however, seek to prohibit the Debtor’s lay witnesses from offering

testimony on facts; testimony from the Debtor’s officers or employees about their jobs is certainly



                                                 5
92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 6 of 7




within the bounds of fairness. But to the extent that their testimony would constitute expert

testimony pursuant to Federal Rules of Evidence 702, 703, and 705 that has not been timely

disclosed, the Court should exclude it.

                             BASIS FOR EMERGENCY RELIEF

        14.    Because HCCI seeks to have the issues raised in this Motion determined before the

confirmation hearing scheduled for next Friday, HCCI respectfully request emergency

consideration of this Motion in accordance with Bankruptcy Local Rule 9013-1(i). Accordingly,

HCCI respectfully requests that the Court approve the relief requested in this Motion on an

emergency basis.

                                          CONCLUSION

        HCC International Insurance Company Plc respectfully requests that the Court grant this

Motion in Limine, enter the attached proposed Order granting the relief requested herein, and for

such other relief as the Court deems appropriate and just under the circumstances.

                                             Respectfully submitted,

                                             /s/ Philip G. Eisenberg
                                             Philip G. Eisenberg
                                             Texas Bar Number 24033923
                                             Elizabeth M. Guffy
                                             Texas Bar Number 8592525
                                             Simon R. Mayer
                                             Texas Bar Number 24060243
                                             LOCKE LORD LLP
                                             600 Travis Street, Suite 2800
                                             Houston, Texas 77002
                                             Telephone: (713) 226-1200
                                             Facsimile: (713) 223-3717
                                             Email: peisenberg@lockelord.com
                                                     eguffy@lockelord.com
                                                     simon.mayer@lockelord.com




                                                6
92309648v.3
        Case 20-33948 Document 1559 Filed in TXSB on 06/14/21 Page 7 of 7




                                              Bradley C. Knapp
                                              Texas Bar Number 24060101
                                              LOCKE LORD LLP
                                              601 Poydras St., Suite 2660
                                              New Orleans, LA 70130
                                              Telephone: (504) 558-5210
                                              Email: bknapp@lockelord.com

                                              Attorneys for HCC International Insurance
                                              Company Plc


                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with Paul Genender, counsel for Debtors, on June 11, 2021,
regarding the relief sought in this Motion. Debtors indicated they would review the Motion
following its filing.

                                              /s/ Philip G. Eisenberg
                                              Philip G. Eisenberg


                                RULE 9013-1(i) CERTIFICATE

          I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                              /s/ Philip G. Eisenberg
                                              Philip G. Eisenberg


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was served
electronically through the Court’s ECF system on June 14, 2021, on all parties registered for
electronic service.

                                              /s/ Simon R. Mayer
                                              Simon R. Mayer




                                                 7
92309648v.3
